Citation Nr: 0918382	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to an earlier effective date for the grant of 
service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1970 to December 
1976, which included service in the Republic of Vietnam.  The 
appellant is the Veteran's surviving spouse.  

This matter returns to the Board of Veterans' Appeals (Board) 
following the issuance of a Joint Motion for Remand (Joint 
Motion).  This matter was initially on appeal from a 
September 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 

The issue of entitlement to an earlier effective date for the 
grant of benefits for service connection of the Veteran's 
cause of death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 9, 2008, the RO issued a rating decision granting 
service connection for the cause of the Veteran's death.   


CONCLUSION OF LAW

As there remain no allegations of errors of fact or law for 
appellate consideration, the appellant's claim of entitlement 
to service connection for the Veteran's cause of death is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the appellant's claim was previously 
denied by the Board in December 2007 and the appellant 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In October 2008, the appellant 
through her attorney and the Secretary of Veterans Affairs 
(the parties) submitted a Joint Motion requesting that the 
Board's decision denying the claim be vacated and remanded 
due to the recent final rule that established a presumption 
of service connection for amyotrophic lateral sclerosis 
(ALS).  The Court granted the motion and remanded the case to 
the Board for further appellate review.  

However, review of the record reveals that in October 2008, 
prior to the issuance of the Joint Remand, the RO granted 
service connection for the Veteran's cause of death based on 
the rule establishing presumptive service connection for 
ALS.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  As the appellant was granted 
service connection for the Veteran's cause of death in an 
October 2008 RO rating decision, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the appeal is dismissed.


ORDER

The appeal of the issue of entitlement to service connection 
for the cause of the Veteran's death is dismissed.





REMAND

After careful review of the record, the Board finds that this 
case must be remanded for reasons explained below.  

As noted above, service connection was granted for the 
Veteran's cause of death in an October 2008 rating decision.  
Although the exact date is not entirely clear, it appears 
that the appellant was assigned an effective date of either 
September 23, 2008 or September 24, 2008 for the award of 
benefits at that time.  However, the record reflects that the 
appellant's attorney sent a letter in April 2009 wherein she 
included a properly executed VA Form 21-22a appointing her as 
representative of the appellant before VA and asserted that 
the appellant was entitled to an earlier effective date, 
specifically April 1, 2004, for her award of dependency and 
indemnity compensation (DIC) benefits.  

The Board construes the April 2009 letter as a notice of 
disagreement (NOD) to the effective date assigned for the 
award of DIC benefits.  The April 2009 NOD was received by 
the Board after the appellant had been notified in January 
2009 correspondence that the Board had received her case 
following the issuance of the Court's remand decision and, 
consequently, is probably properly filed.  38 C.F.R. § 20.300 
(2008).  Furthermore, the April 2009 NOD was received within 
a year of the October 2008 rating decision and is, thus, 
timely.  38 U.S.C.A. § 7105 (West 2002)38 C.F.R. § 20.302(a) 
(2008).  As a NOD has been properly and timely filed, a 
remand is required in order for the RO to provide the 
appellant a statement of the case.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (holding the Board should remand the 
issue to the RO for the issuance of a Statement of the Case 
when a notice of disagreement has been timely filed); 38 
U.S.C.A. § 7105(d)(1) (West 2002).  Thereafter, the appellant 
must submit a timely substantive appeal in order for this 
issue to be perfected for appeal to the Board.  38 U.S.C.A. § 
7105 (West 2002).


Accordingly, the case is REMANDED for the following action:

The appellant should be issued a statement 
of the case with respect to her claim of 
entitlement to an earlier effective date 
for the award of service connection for 
the Veteran's cause of death, to include 
notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  If a timely 
substantive appeal is filed, the issue 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


